Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-20-2008

Andokho v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4817




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Andokho v. Atty Gen USA" (2008). 2008 Decisions. Paper 1196.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1196


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
IMG - 068                                                    NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 06-4817
                                     ___________

                            MULIANAWATI ANDOKHO,
                                               Petitioner

                                              v.

                 ATTORNEY GENERAL OF THE UNITED STATES

                      ____________________________________

                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                              (Agency No. A97-976-157)
                 Immigration Judge: Honorable Charles M. Honeyman
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    MAY 7, 2008

          Before:   SLOVITER, STAPLETON AND COWEN, Circuit Judges

                             (Opinion filed: May 20, 2008)
                                    ___________

                                      OPINION
                                     ___________

PER CURIAM

      Mulianawati Andohko, a native and citizen of Indonesia, petitions for review of a

decision by the Board of Immigration Appeals (“BIA”) dismissing her appeal of an

immigration judge’s denial of her application for asylum, withholding of removal, and
relief under the Convention Against Torture. For the following reasons, we will deny the

petition for review.

       Andokho is an approximately forty-five-year-old unmarried female of Chinese

ethnicity. She was admitted to the United States in 2003 as a non-immigrant visitor with

authorization to remain in the United States until November 30, 2003, but stayed beyond

that date. On February 11, 2004, Andohkho was served with a Notice to Appear charging

her with being subject to removal pursuant to Immigration and Nationality Act (INA) §

237(a)(1)(B), 8 U.S.C. § 1227, for remaining in the United States beyond the authorized

time. Andokho applied for asylum, withholding of removal, and relief under the

Convention Against Torture (CAT).

       In support of her application, Andokho testified before the Immigration Judge

(“IJ”) that she was psychologically traumatized by her experience during the May1998

riots in Indonesia and as a result of other incidents. On May 15, 1998, she was in her

office in Jakarta when violence broke out near her building. She escaped from her office

building and hid in a nearby apartment complex. After a period of time, Andokho left her

hiding place and went to a nearby hotel where she stayed for three days. Andokho was

not physically attacked or injured during the May 1998 riots. Andokho also claimed to

have been impacted psychologically by another riot at a university where students were

killed. Andokho was apparently disturbed after seeing blood stains on the campus after

the incident. Andokho claimed she was further traumatized when she found out that a



                                            2
bomb had exploded in the parking lot where she herself had been one week before.

Andokho also testified about being upset by reports of church bombings and rapes, as

well as by various anonymous threats she received.

       As a result of these events, Andokho testified that she became depressed. She

went to see a doctor in Indonesia, who prescribed her vitamins. In 2002, Andokho’s boss

gave her some time off for a vacation so that she could come to the United States. After

remaining in the United States for less than a month, she returned to Indonesia. When her

depression recurred, she returned to the United States a year later in 2003. As of the time

of her hearing before the IJ, Andokho had not yet sought psychological counseling in the

United States.

       The IJ denied Andokho’s application for asylum, withholding of removal, and

relief under CAT. The IJ found Andokho to be credible, but determined that she had not

suffered past persecution. The IJ concluded that Andokho did not qualify as a refugee

because the psychological harm she suffered as a result of the May 1998 riots “has no

nexus to her in terms of any persecutor targeting her individually.” The IJ also concluded

that the other incidents she described did not constitute persecution because the harm they

caused was not sufficiently severe. Moreover, the IJ concluded that the anonymous

threats she experienced did not constitute past persecution because they were not

sufficiently imminent or threatening. In addition, the IJ concluded that Andokho had

failed to establish a pattern or practice of persecution in Indonesia or a reasonable



                                              3
probability of future persecution. In this regard, the IJ stated that there is “no pattern or

practice of persecution of Chinese Christians in Indonesia according to the Third Circuit

and there is nothing in this record that would disturb that finding today.” 1 The IJ further

observed that Andokho’s family remained in Indonesia and that there was no evidence

that the family had been specifically targeted.

       The BIA affirmed, finding that Andokho failed to establish that she had been

persecuted in the past, or that she would be persecuted in the future, “and also failed to

meet the higher burdens of proof for withholding of removal and for relief under the

Convention Against Torture.” The BIA specifically rejected Andkho’s argument that the

Immigration Judge had improperly relied on Lie v. Ashcroft, 396 F.3d 530 (3d Cir. 2005).

The BIA observed that the IJ had “clearly [taken] into consideration recent country

reports information . . . and properly found no indication that the evidence would require

a result different from the Third Circuit’s decision in Lie.” Following the BIA’s

dismissal of her appeal, Andokho filed a timely petition for review in this Court.

       We exercise jurisdiction to review the BIA’s final order of removal under INA

§ 242(a), 8 U.S.C. § 1252(a). Because the BIA appears to have substantially relied on the

findings of the IJ, we have jurisdiction to review the decisions of both the BIA and the IJ.

See Xie v. Ashcroft, 359 F.3d 239, 242 (3d Cir. 2004).




   1
     The IJ took judicial notice of the 2004 Country Report on Human Rights Practices
and the 2004 International Religious Freedom Report for Indonesia.

                                               4
       Our review of these decisions is for substantial evidence, considering whether they

are “supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Balasubramanrim v. INS,143 F.3d 157, 161 (3d Cir. 1998)

(quotation omitted). The decisions must be affirmed “unless the evidence not only

supports a contrary conclusion, but compels it.” Zubeda v. Ashcroft, 333 F.3d 463, 471

(3d Cir. 2003) (quotation omitted).

       The legal precepts underlying Andokho’s claim are well established. To establish

eligibility for asylum, an applicant must demonstrate past persecution or a well-founded

fear of persecution that is both subjectively and objectively reasonable. Singh v.

Gonzales, 406 F.3d 191, 195 (3d Cir. 2005). An applicant who establishes that she has

suffered past persecution on account of one of the five grounds enumerated in the INA

“triggers a rebuttable presumption of a well-founded fear of future persecution, as long as

that fear is related to the past persecution.” Id. at 196 (citing 8 C.F.R. § 208.13(b)(1))

(quotation omitted). Whereas asylum is discretionary, withholding of removal under INA

§ 241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A), is mandatory if the applicant meets a more

stringent standard – that it is “more likely than not” that she will be persecuted on account

of race, religion, nationality, membership in a particular social group, or political opinion

if deported to his or her home country. Id. (quoting Lukwago v. INS, 329 F.3d 157, 182

(3d Cir. 2003)). To obtain relief under the Convention Against Torture, an applicant must

establish that it is more likely than not that she would be tortured if removed to the



                                               5
proposed country of removal. Toure v. Attorney General of the United States, 443 F.3d
310, 317 (3d Cir. 2006).

       Before this Court, Andokho contends that the IJ erred in finding that her

experiences did not rise to the level of past persecution because she “set forth in

considerable detail the trauma she suffered as a result of being in such close proximity to

the riots and [demonstrated] that ethnic Chinese were often targeted during these riots.”

Andokho’s psychological trauma as a result of her “close proximity” to the riots of May

1998 did not constitute persecution. Persecution encompasses only grave harms such as

“threats to life, confinement, torture, and economic restrictions so severe that they

constitute a threat to life or freedom.” See Fatin v. INS, 12 F.3d 1233, 1240 (3d

Cir.1993). Andokho was not harmed during the riots and, as found by the IJ, she was not

targeted directly by a persecutor. Accordingly, we conclude that the BIA’s determination

that she failed to establish that she suffered past persecution is supported by substantial

evidence.

       Nor has Andokho established a well-founded fear of future persecution. Andokho

failed to show that she would be individually singled out for persecution or that there is a

pattern or practice of persecution against Chinese Christians. See 8 C.F.R. §

208.13(b)(2)(iii)(A). On appeal, Andokho argues that “[a]s a Chinese Christian in

Indonesia, Petitioner clearly is similarly situated to other Chinese who have been targeted

because of their ethnicity.” We have previously held that violence directed against



                                              6
Chinese Christians in Indonesia “does not appear to be sufficiently widespread as to

constitute a pattern or practice,” Lie, 396 F.3d at 537, and agree with the BIA that the

record in this case does not warrant a contrary conclusion.

       Because we conclude that Andokho has failed to establish her eligibility for

asylum, we necessarily conclude that she has not satisfied the more stringent requirements

for withholding of removal. See Paripovic v. Gonzales, 418 F.3d 240, 246 (3d Cir.

2005). With respect to her CAT claim, Andokho has failed to demonstrate that she is

likely to be tortured by, or with the acquiescence of, government officials if removed to

Indonesia. See 8 C.F.R. §§ 1208.16(c),1208.18(a).2

       For the foregoing reasons, we will deny the petition for review.




   2
     In her petition for review, Andokho also referenced a due process claim, but this
claim was not raised or discussed in her supporting brief. Therefore, we deem this claim
to be waived. See Vente v. Gonzales, 415 F.3d 296, 299 n.3 (3d Cir. 2005). In any event,
her due process claim is without merit.

                                             7